Citation Nr: 0016204	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to a compensable initial rating for hearing 
loss of the left ear.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
hearing loss of the left ear, for which a noncompensable 
initial rating was assigned.  Service connection for hearing 
loss of the right ear was denied.  The veteran filed a 
September 1998 notice of disagreement regarding these 
decisions, and a statement of the case was afforded him in 
October 1998.  He in turn filed a February 1999 substantive 
appeal, perfecting these issues for appeal.  A personal 
hearing before a hearing officer at the RO was afforded the 
veteran in January 2000.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In a June 2000 written statement to the Board, the veteran's 
representative requested a travel Board hearing, pursuant to 
38 C.F.R. § 20.700 et seq.  As this request was made prior to 
any final decision by the Board, it becomes necessary to 
remand this claim to the RO for such a hearing to be afforded 
the veteran.  See 38 C.F.R. §§ 20.703, 20.1304 (1999).  

In light of the above, this case is REMANDED for the 
following development:  

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant 
should be afforded timely notice thereof. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




